Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
Non-Final Rejection 
 The Status of Claims:
Claims 1,11,18,25,27,34-35,44-50,and 52-54 are pending. 
Claims 1, 34-35, 47-48 are rejected. 
Claims 49-50 are objected. 
Claims 11,18,25,27, 44-46, and 52-54 are allowed. 



DETAILED ACTION
1. 	Claims 1,11,18,25,27,34-35,44-50, and 52-54 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a 371 of PCT/US2018/041086 07/06/2018
which claims benefit of 62/529,846 07/07/2017.

    Drawings
3.         The drawings filed on 12/13/2019 are accepted by the examiner.

        IDS
4.          The IDS filed on 5/23/2022 have been reviewed by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections

Claims 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 25, and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation " substituted with one or more bis-allylic deuterium substitutions.” in lines 1-2, There is insufficient antecedent basis for this limitation in the claim.
In Claim  47, the limitation “ R5 is hydrogen; or R1 and R5 are hydrogen.” is recited.  This expression is vague and indefinite because  its parent claim 1  does have any variable “R5 “ being hydrogen; “  Th examiner recommends to remove the variable “R5” from the claim 25.

Claim 48 recites the limitation " halogenated alkenyl or deuterium-substituted alkenyl.” in lines 1-2, There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Dasseux et al (WO 2004/067489).
Dasseux et al discloses the followings:


    PNG
    media_image1.png
    194
    1068
    media_image1.png
    Greyscale

(see page 11, lines 8-11).


    PNG
    media_image2.png
    134
    406
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    157
    401
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    142
    363
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    134
    419
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    137
    425
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    199
    555
    media_image7.png
    Greyscale



(see pages148-151, compounds #438, #440,  #442,#444, #446, and #450)

    PNG
    media_image8.png
    147
    929
    media_image8.png
    Greyscale

	(see page 250, lines 11-14)
These are identical with the claims. 

6.	Claim(s) 1 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Bar-Tana et al (US 20020037876).
Bar-Tana et al discloses the followings:

    PNG
    media_image9.png
    130
    590
    media_image9.png
    Greyscale

(see page 6, claim 1) 
    PNG
    media_image10.png
    54
    605
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    73
    472
    media_image11.png
    Greyscale

(see page 7   claim 9). 
These are identical with the claims. 


Conclusion
Claims 1, 34-35, 47-48 are rejected. 
Claims 49-50 are objected. 
Claims 11,18,25,27, 44-46, and 52-54 are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/5/2022